



    
EXHIBIT 10.1


AMENDMENT TO SEVERANCE AGREEMENT
 
 
This Amendment (the “Amendment”) is made as of the 31st day of May, 2016,
between St. Jude Medical, Inc., a Minnesota corporation, with its principal
offices at One St. Jude Medical Drive, St. Paul, Minnesota 55117 (the “Company”)
and ________________ (“Executive”), and amends that certain Severance Agreement,
dated________________, between Executive and the Company (the “Change in Control
Severance Agreement”).
 
WITNESSETH THAT:
 
WHEREAS, the Change in Control Severance Agreement provides severance protection
to Executive under certain circumstances solely in connection with a change in
control;
 
WHEREAS, the Change in Control Severance Agreement does not provide for
parachute tax gross-up payments;
 
WHEREAS, the Company entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with Abbott Laboratories (“Parent”), Vault Merger Sub, Inc., a
wholly owned subsidiary of Parent (“Merger Sub 1”) and Vault Merger Sub, LLC, a
wholly owned subsidiary of Parent (“Merger Sub 2” and, together with Merger Sub
1, the “Merger Subs”) that provides for, among other things, the merger of
Merger Sub 1 with and into the Company (the “First Merger”), with the Company
surviving the First Merger and, promptly following the First Merger, the merger
of the Company with and into Merger Sub 2 (the “Second Merger” and, together
with the First Merger, the “Mergers”), with Merger Sub 2 surviving such Second
Merger; and


WHEREAS, in consideration for (i) the retention of Executive during the period
through at least the closing of the First Merger and (ii) Executive’s
obligations to the Company pursuant to any agreement to refrain from performing
services pursuant to an agreement containing a covenant not to compete or
similar covenant, including the Noncompetition Agreement between the Company and
Executive dated as of _____________ (the “Noncompetition Agreement”), the
Company deems it advisable and in the best interests of the Company and its
shareholders to provide additional protection and indemnification to Executive
against potential excise taxes under Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) in the event the First Merger is consummated.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and Executive agree as follows:
 
1.     The words “Anything to the contrary notwithstanding” in the first
sentence of Section 4(ii) are hereby deleted and replaced with the following:


(ii)    “Except as provided in Section 4(iii),”


2.    A new Section 4(iii) to the Change in Control Severance Agreement is
hereby added to read in full as follows:
 
(iii)                              
(a)    In the event that any payment or benefit received or to be received by
Executive either in connection with (x) the First Merger or (y) the termination
of Executive’s employment during the term of Executive’s Change in Control
Severance Agreement following the consummation of the First Merger (whether
payable pursuant to the terms of the Change in Control Severance Agreement or
any other plan, contract, agreement, program or arrangement with the Company,
Parent or with any person constituting a member of an “affiliated group” as
defined in Section 280G(d)(5) of the Code with the Company or Parent
(collectively, the “Total Payments”)) would be subject to the excise tax imposed
by Section 4999 of the Code, or any successor provision thereto, or any
interest, penalties or additions to tax with respect to such excise tax (such
excise tax, together with any such interest, penalties or additions to tax, are
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive from the Company (or any successor) an additional cash payment (a
“Gross-Up Payment”) which, subject to Section 14 of the Change





--------------------------------------------------------------------------------





in Control Severance Agreement, shall be paid within thirty (30) business days
of such determination in an amount such that after payment by Executive of all
taxes (including any interest, penalties or additions to tax imposed with
respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Total Payments. All determinations required to be made in
connection with the foregoing, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by the independent
accounting firm retained by the Company immediately prior to the time that the
proposed transaction with Parent is consummated (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of Executive’s termination of employment, or
such earlier time as is requested by the Company;


(b)    if the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall furnish the Company with an opinion that the Company has
substantial authority not to report any Excise Tax on Executive’s Form W-2 or
other applicable tax reporting form and shall furnish Executive with an opinion
that Executive has substantial authority not to report any Excise Tax on
Executive’s federal income tax return;


(c)    any uncertainty in the application of Section 4999 of the Code, or any
successor provision thereto, at the time of the initial determination by the
Accounting Firm hereunder shall be resolved in favor of Executive;


(d)    if, notwithstanding the initial determination of the Accounting Firm,
Executive is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the underpayment of any Gross-Up Payment that has
occurred, and any such underpayment shall be promptly paid by the Company to or
for the benefit of Executive;


(e)    if, notwithstanding the initial determination of the Accounting Firm, it
is discovered that an overpayment of any Gross-Up Payment has been made to
Executive, (x) the Company shall deliver to Executive a written request for
repayment (accompanied by updated detailed supporting calculations prepared by
the Accounting Firm), (y) Executive shall refund the Company the amount of any
overpayment, and (z) if Executive has not repaid such overpayment to the Company
within a reasonable period of time following the receipt by Executive of the
Company’s written request, the Company will take commercially reasonable steps
to recover from Executive the amount of any overpayment that the Accounting Firm
determines has occurred in connection with the foregoing;     
(f)    Executive shall cooperate with the Company in good faith in valuing, and
the Accounting Firm shall take into account the value of, services provided or
to be provided by Executive, including without limitation, Executive’s agreeing
to refrain from performing services pursuant to a covenant not to compete or
similar covenant before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code), including pursuant to the Noncompete Agreement,
such that payments in respect of such services may be considered reasonable
compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final
regulations under Section 280G of the Code and/or exempt from the definition of
the term “parachute payment” within the meaning of Q&A-2(a) of the final
regulations under Section 280G of the Code in accordance with Q&A-5(a) of the
final regulations under Section 280G of the Code; and
(g)    any good faith determination by the Accounting Firm as to the amount of
any Gross-Up Payment, including the amount of any Underpayment or Overpayment,
shall be binding upon the Company and Executive.
(h)    The payments or benefits provided pursuant to this Amendment are governed
by and subject to all of the terms and conditions of the remaining provisions of
the Change in Control Severance Agreement to the extent not in direct conflict
with this Amendment, including, without limitation, those listed below. For
avoidance of doubt, nothing in this Amendment shall limit, abridge, amend,
modify or otherwise affect Executive’s Change in Control Severance Agreement in
a manner that is adverse to Executive.


(A)    Any payment not made to Executive when due hereunder shall thereafter,
until paid in full, bear interest at the rate of interest equal to the reference
rate announced from time to





--------------------------------------------------------------------------------





time by Wells Fargo Bank Minnesota, National Association, plus two percent, with
such interest to be paid to Executive upon demand or monthly in the absence of a
demand;


(B)    Executive shall not be required to mitigate the amount of any payment
provided for in this Amendment by seeking other employment or otherwise. The
amount of any payment or benefit provided in this Amendment shall not be reduced
by any other payment received by Executive from any source; and


(C)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), by agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform under this
Amendment in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.


(i)    Executive shall not be eligible for the foregoing benefits if Executive
has voluntarily resigned or been terminated for “cause” prior to the closing of
the First Merger.


3.    The existing Sections 4(iii) and 4(iv) are renumbered to 4(iv) and 4(v),
respectively.


4.          Except as expressly provided herein, all other terms of the Change
in Control Severance Agreement are unchanged by this Amendment and remain in
full force and effect.
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed in its
name by a duly authorized officer, and Executive has hereunto set his or her
hand, all as of the date first written above.
 
 
 
ST. JUDE MEDICAL, INC.
 
 
 
 
 
By
 
 
Its
 
 
 
 
 
 
EXECUTIVE


_____________________________________
 
 
 
 
 
 








